 

Exhibit 10.1

SECURITIES REPURCHASE AGREEMENT

This SECURITIES REPURCHASE AGREEMENT (the “Securities Repurchase Agreement”), is
made and entered into as of November 23, 2016 by and among ARS VI INVESTOR I,
LP, a limited partnership formed and existing under the laws of the State of
Delaware formerly known as ARS VI Investor I, LLC (the “Investor”), RAIT
FINANCIAL TRUST, a real estate investment trust formed and existing under the
laws of the State of Maryland (the “Company”), RAIT PARTNERSHIP, L.P., a limited
partnership formed and existing under the laws of the State of Delaware (the
“Operating Partnership”), TABERNA REALTY FINANCE TRUST, a real estate investment
trust formed and existing under the laws of the State of Maryland (“Taberna”),
and RAIT ASSET HOLDINGS IV, LLC, a limited liability company formed and existing
under the laws of the State of Delaware (“NewSub” and together with the Company,
the Operating Partnership and Taberna, the “Issuer Parties”).  

RECITALS

WHEREAS, the Issuer Parties and the Investor are party to the Securities
Purchase Agreement, dated as of October 1, 2012, as amended by the Amendment
thereto dated September 30, 2015 and subject to a Waiver thereof dated March 29,
2016 (as amended and waived, the “Securities Purchase Agreement”).  Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Securities Purchase Agreement.

WHEREAS, pursuant to the Securities Purchase Agreement, the Investor has
purchased and continues to hold as of the date hereof 4,000,000 Series D
Preferred Shares and 4,000,000 Subsidiary Preferred Units, which represent all
of the outstanding Series D Preferred Shares and Subsidiary Preferred Units as
of the date hereof.

WHEREAS, the Issuing Parties expect RAIT 2016-FL6 Trust (“RAIT FL6”), an
affiliate of the Issuing Parties, to sell notes to be issued by RAIT FL6 to
investors at a closing (the “FL6 Closing”) expected to occur by December 31,
2016.

WHEREAS, the Issuing Parties and the Investor desire that, shortly after the FL6
Closing, the Company repurchase 464,000 Series D Preferred Shares (the
“Repurchased Shares”) and 464,000 Subsidiary Preferred Units (the “Repurchased
Units,” and, together with the Repurchased Shares, the “Repurchased Securities”)
for a purchase price of $11,600,000 (Eleven Million Six Hundred Thousand
Dollars) (the “Purchase Price”) on the terms and subject to the conditions of
the Securities Repurchase Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

Section 1.1Purchase and Sale of Repurchased Securities.  On the terms and
subject to the conditions set forth in this Securities Repurchase Agreement, at
the Repurchase Closing (defined below), the Investor shall sell, convey, assign,
transfer and deliver the Repurchased Shares to the Company and the Repurchased
Units to NewSub, and the Company and NewSub

 



--------------------------------------------------------------------------------

 

shall, for an aggregate cash purchase price equal to the Purchase Price,
purchase, acquire and accept from the Investor, all of the Investor’s right,
title and interest in and to the Repurchased Shares, with respect to the
Company, and the Repurchased Units with respect to NewSub.  In addition, the
Company shall pay the Investor all accumulated and unpaid dividends (the “Unpaid
Dividends”), if any, on the Repurchased Shares to, but excluding, the Repurchase
Closing Date (defined below).  

 

Section 1.2.The Repurchase Closing.  The closing of the sale and purchase of the
Repurchased Securities (the “Repurchase Closing”) shall take place at the
Company’s offices at 9:00 a.m. (Eastern time) on the later of the date that is
five (5) business days after the satisfaction or written waiver of the
conditions set forth in Section 1.5 through 1.7, or on such other date or at
such other time or place (including by an escrow arrangement agreed upon among
the parties hereto) as the parties hereto may agree in writing. The date on
which the Repurchase Closing occurs is referred to as the “Repurchase Closing
Date.”  The Issuer Parties shall notify the Investor of the Repurchase Closing
Date promptly after the Issuer Parties determine with reasonable certainty the
date of the FL6 Closing.

 

Section 1.3.Investor Repurchase Closing Deliverables. Upon the terms and subject
to the conditions set forth in this Securities Repurchase Agreement, at or prior
to the Repurchase Closing, the Investor shall have delivered, or caused to have
been delivered, to the Issuer Parties all of the following:

(a) a certificate of non-foreign status dated as of the Repurchase Closing Date
from the Investor, sworn under penalty of perjury and in form and substance
required under the Treasury Regulations issued pursuant to Code Section 1445;
and

(b) certificates representing all of the Repurchased Securities, endorsed in
blank or accompanied by duly executed assignment documents.

Section 1.4.Issuer Parties Repurchase Closing Deliverables. Upon the terms and
subject to the conditions set forth in this Securities Repurchase Agreement, at
or prior to the Repurchase Closing, the Issuer Parties shall have delivered, or
caused to have been delivered, to the Investor, all of the following:

(a) evidence reasonably satisfactory to the Investor that the Company has taken
all actions as may be required to cause the transactions contemplated by this
Securities Repurchase Agreement to be exempt under Rule 16b-3 promulgated under
the Exchange Act; and

(b) by wire transfer to an account designated by the Investor in writing in
advance of the Repurchase Closing, immediately available funds in an amount (the
“Closing Amount”) equal to the sum of the Purchase Price plus any Unpaid
Dividends.

Section 1.5.Condition to Obligations of All Parties. The obligations of the
parties hereto to consummate the transactions contemplated by this Securities
Repurchase Agreement shall be subject to the satisfaction or waiver by the
Investor, in its sole discretion, and the Issuer Parties, in their sole
discretion at or before the Repurchase Closing, of the following condition:

-2-

--------------------------------------------------------------------------------

 

(a) No Injunction. No governmental authority of competent jurisdiction shall
have enacted, adopted, issued, promulgated, enforced or entered any statute,
rule, regulation, order, or other notice (whether temporary, preliminary or
permanent), in any case which is in effect and which prevents or prohibits
consummation of the transactions contemplated by this Securities Repurchase
Agreement.

 

Section 1.6. Conditions to Obligations of the Investor. In addition to the
satisfaction or waiver of the condition set forth in Section 1.5, the
obligations of the Investor to consummate the transactions contemplated by this
Securities Repurchase Agreement shall be subject to the satisfaction or the
Investor’s waiver at or before the Repurchase Closing, of each of the following
conditions:

(a) Representations and Warranties; Covenants. (i) The representations and
warranties of the Issuer Parties contained in this Securities Repurchase
Agreement shall be true and correct in all material respects as of the
Repurchase Closing as if made on the Repurchase Closing Date (other than
representations and warranties that are made as of a specific date, which
representations and warranties shall have been true and correct as of such
date); and (ii) the covenants contained in this Securities Repurchase Agreement
required to be complied with by the Issuer Parties on or before the Repurchase
Closing shall have been complied with in all material respects.

(b) Issuer Parties Repurchase Closing Deliverables. The Investor shall have
received the Issuer Parties deliverables set forth in Section 1.4.

Section 1.7Conditions to Obligations of the Issuer Parties. In addition to the
satisfaction or waiver of the condition set forth in Section 1.5, the
obligations of the Issuer Parties to consummate the transactions contemplated by
this Securities Repurchase Agreement shall be subject to the fulfillment or the
Issuer Parties’ waiver, at or before the Repurchase Closing, of each of the
following conditions:

(a) Representations and Warranties; Covenants. (i) The representations and
warranties of the Investor contained in this Securities Repurchase Agreement
shall be true and correct in all material respects as of the Repurchase Closing
as if made on the Repurchase Closing Date (other than representations and
warranties that are made as of a specific date, which representations and
warranties shall have been true and correct as of such date); and (ii) the
covenants contained in this Securities Repurchase Agreement required to be
complied with by the Investor on or before the Repurchase Closing shall have
been complied with in all material respects.

 (b) Investor Party Repurchase Closing Deliverables. The Issuer Parties shall
have received the Investor deliverables set forth in Section 1.3.

(c) FL6 Closing.  The FL6 Closing shall have occurred and the Issuer Parties
shall have received the net proceeds from the FL6 Closing.

 

Section 1.8.Cancellation.  The Issuer Parties shall arrange that each
surrendered certificate evidencing a Repurchased Security shall be canceled
after the Repurchase Closing and the Repurchased Securities shall no longer be
treated as outstanding.  If fewer than all of the

-3-

--------------------------------------------------------------------------------

 

Repurchased Securities evidenced by any such certificate are to be repurchased,
the Issuer Parties shall arrange promptly after the Repurchase Closing for new
certificate(s) to be issued to the Investor evidencing the Series D Preferred
Shares or Subsidiary Preferred Units, as applicable, which were not repurchased.

 

Section 1.9.Mandatory Amortization Credit.  Fifty Percent (50%) of the Closing
Amount paid by the Issuer Parties to the Investor at the Repurchase Closing
shall be credited dollar for dollar towards the initial $50 million Mandatory
Amortization (as defined in the Article Supplementary) payment provided for in
Section 5(c) of the Articles Supplementary and the initial $50 million Mandatory
Amortization (as defined in the LLC Agreement) payment provided for in Section
5.7(b)(ii) of the LLC Agreement and thereby reduce dollar for dollar the
remaining amount payable with respect to the respective initial Mandatory
Redemption payments.

 

Section 2.1.Representations and Warranties of Each Party Hereto to the Other
Parties Hereto.  In order to induce the each other party hereto to execute this
Securities Repurchase Agreement, each party hereto hereby represents and
warrants to the other parties hereto as follows:

 

a)The execution, delivery and performance by such party of this Securities
Repurchase Agreement has been duly authorized by all necessary organizational
action, on the part of such party and does not require any consent or approval
of, or notice to or action by, any other Person (including any Governmental
Authority).

b)This Securities Repurchase Agreement has been duly executed and delivered by
such party and constitutes a valid and binding obligation of such party
enforceable against it in accordance with its terms.  

Section 2.2.  Representations and Warranties of the Investor to the Issuer
Parties.  In order to induce the Issuer Parties to execute this Securities
Repurchase Agreement, the Investor hereby represents and warrants to the
Investor as follows:

 

a)The Investor is an accredited investor within the meaning of Regulation D
under the Securities Act.  The Investor has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the transactions contemplated by this Securities Repurchase Agreement
and is able to bear such risks, and has obtained, in Investor’s judgment,
sufficient information from the Company to evaluate the merits and risks of such
transactions.   Without limiting the foregoing, the Investor has had an
opportunity to discuss the Company’s business, management and financial affairs
with officers and management of the Company and has had the opportunity to
review the Company’s operations and facilities.  The Investor also has had the
opportunity to ask questions of, and receive answers from, the Company and its
management regarding the terms and conditions of such transactions.

-4-

--------------------------------------------------------------------------------

 

b)The Investor has good title to the Repurchased Securities and, at the
Repurchase Closing, the Repurchased Securities will be sold, conveyed, assigned,
transferred and delivered to the Company or NewSub, as applicable, free and
clear of any mortgage, deed of trust, pledge, hypothecation, security interest,
encumbrance, claim, lien or charge of any kind (collectively, “Liens”) and the
Company, with respect to the Repurchased Shares, and NewSub, with respect to the
Repurchased Units, will have good title to the relevant Repurchased Securities.

 

Section 3.  Waiver.  Each of the Issuer Parties and the Investor waive any terms
or conditions of the Securities Purchase Agreement and the Related Documents
solely to the extent necessary to consummate the transactions contemplated by
the Securities Repurchase Agreement on the terms and subject to the conditions
set forth herein.  Except as otherwise contemplated by this Section, all
provisions of the Securities Purchase Agreement and the Related Documents shall
remain in full force and effect.  Without limiting the generality of the
foregoing, the Articles Supplementary for the Series D Preferred Shares provides
that the Company shall not have the right to redeem Series D Preferred Shares
prior to October 1, 2017 except in certain specified circumstances (none of
which is applicable to the transactions contemplated hereby), and in such
circumstances at a redemption price in respect thereof equal to $26.25 per
share, plus all Unpaid Dividends, and the Investor is waiving such restriction
solely for purposes of the transactions contemplated by this Securities
Repurchase Agreement..

 

Section 4.1. Termination. This Securities Repurchase Agreement may be terminated
before the Repurchase Closing only: (a) by the mutual written consent of the
Investor and the Issuer Parties; or (b) by either the Investor or the Issuer
Parties if the Repurchase Closing shall not have occurred by December 31, 2016
(the “Termination Date ”); provided, however, that the right to terminate this
Securities Repurchase Agreement under this Section 4.1(b) shall not be available
to a party whose material and uncured breach of any representation, warranty or
covenant in this Securities Repurchase Agreement shall have been the cause of,
or shall have resulted in, the failure of the Repurchase Closing to occur by the
Termination Date.   For the avoidance of doubt, if the FL6 Closing has not
occurred by the Termination Date, the Issuer Parties may terminate this
Securities Repurchase Agreement.

 

Section 4.2.Notice of Termination. A party desiring to terminate this Securities
Repurchase Agreement pursuant to Section 4.1 shall give written notice of such
termination to the other parties hereto.

 

Section 4.3.Effect of Termination.  If this Securities Repurchase Agreement is
terminated pursuant to Section 4.1, this Securities Repurchase Agreement shall
thereupon become null and void and of no further force and effect, except for
the provisions of Section 4.1, Section 4.3, Section 5, Section 6 and Section
7.   Nothing in this Section 4.3 shall be deemed to release the Issuer Parties
or the Investor from any liability for any breach under this Securities Purchase
Agreement or to impair the rights of the Issuer Parties or the Investor to
compel specific performance by the other of their obligations under this
Securities Purchase Agreement.

Section 5.  Headings.  The article, section and subsection headings in this
Securities Repurchase Agreement are for convenience only and shall not
constitute a part of this Securities

-5-

--------------------------------------------------------------------------------

 

Repurchase Agreement for any other purpose and shall not be deemed to limit or
affect any of the provisions hereof.

 

Section 6.  Governing Law.  This Securities Repurchase Agreement shall be
governed by and construed in accordance with the internal procedural and
substantive laws of the State of New York, without giving effect to the choice
of law provisions of such state that would cause the application of the laws of
any other jurisdiction.

Section 7.  Counterparts.  This Securities Repurchase Agreement may be executed
in one or more counterparts (including by facsimile or other electronic
transmission), all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties (including by facsimile or other
electronic transmission).

 

Section 8.  Related Documents.  This Securities Repurchase Agreement shall
constitute a Related Document.

[Signature Page Follows]

 

-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Repurchase
Agreement to be duly executed by their respective authorized officer as of the
date first above written.

COMPANY:

RAIT FINANCIAL TRUST

 

By: /s/ Scott Davidson
Name: Scott Davidson
Title:  President

 

OPERATING PARTNERSHIP:

RAIT PARTNERSHIP, L.P.

 

By: RAIT General, Inc.,

its sole general partner

 

By: /s/ Scott Davidson

Name: Scott Davidson

Title:  President

TABERNA:

TABERNA REALTY FINANCE TRUST

 

By: /s/ Scott Davidson

Name: Scott Davidson

Title:  President




Signature Page to Securities Repurchase Agreement

--------------------------------------------------------------------------------

 

NEWSUB:

RAIT ASSET HOLDINGS IV, LLC

 

By: RAIT PARTNERSHIP, L.P.

its Managing Member

 

By: RAIT General, Inc.,

its sole general partner

 

By: /s/ Scott Davidson
Name: Scott Davidson
Title:  President

Signature Page to Securities Repurchase Agreement

 



--------------------------------------------------------------------------------

 

INVESTOR:

ARS VI INVESTOR I, LP

 

By: ARS VI Investor I GP, LLC,

its General Partner

 

By: Almanac Realty Securities VI, L.P.,

its Sole Member

 

By: Almanac Realty Partners VI, LLC,

its General Partner

 

By: /s/ Andrew Silberstein
Name:  Andrew Silberstein

Title: Authorized Person

Signature Page to Securities Repurchase Agreement

 

